DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/22 has been entered.

Response to Amendment
This office action is in response to amendment filed on 11/15/22.  Claims 1, 4-5, 10-11, 13, 16, and 19-21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/22 is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10-11, 16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2022/0322173).
Regarding claim 1, Chang teaches a method performed by a wireless device (UE) configured to operate in a wireless communication system, the method comprising:
receiving, from a network node serving source cell (base station), a conditional mobility command (handover command/conditional handover configuration) (base station delivers handover command/conditional handover configuration to UE) [par 32, 72] configuring i) mobility execution conditions (condition for performing handover) for a conditional mobility to one or more target cells (handover configuration includes condition for performing handover to target cell(s)) [par 32, 36], ii) target cell configurations (target cell RRC configuration) associated with the one or more target cells (conditional handover configuration includes target cell RRC configuration corresponding to a target cell) [par 52], and iii) an instruction to perform a conditional mobility (conditional handover link recovery function) to a target cell an allowed number of times (configured threshold TH) after failure (conditional handover configuration may include a configured threshold TH for limiting the times of executing conditional handover link recovery by the UE) [par 94-97], wherein the allowed number of times is 1 (COUNT value or TH may be 1) [par 113-114];
initiating a conditional mobility trial (conditional handover) to a target cell among the one or more target cells and starting a timer (T304) based on a mobility execution condition being met for the target cell (UE may execute a conditional handover according to the received conditional handover configuration that may include starting a T304 timer) [par 52, 73, 36];
performing the conditional mobility trial while the timer is running (UE executes conditional handover while T304 is running) [par 52, 73];
detecting a failure of the conditional mobility trial upon an expiry of the timer (UE may determine the conditional handover fails when T304 expires) [par 73];
selecting a cell meeting a cell selection criterion after detecting the failure of the conditional mobility trial (UE performs cell selection procedure after conditional handover fails as part of conditional handover link recovery function) [par 73-76, 95];
determining whether the selected cell is included in the one or more target cells (UE may determine if the selected cell is a conditional handover candidate cell) [par 76, 99]; and
performing a conditional mobility to the selected cell determined as being included in the one or more target cells (UE executes a handover to the selected cell if the selected cell is a conditional handover candidate cell) [par 76-77, 79, 99-101], based on the conditional mobility to the selected cell being a first performed conditional mobility after detecting the failure of the conditional mobility trial according to the allowed number of times being 1 (handover executed to selected cell after conditional handover fails is in accordance with TH or COUNT value) [par 95-101, 113-114].
Regarding claim 4, Chang teaches the method of claim 1, further comprising:
performing a connection re-establishment procedure based on a current number of conditional mobility trials exceeding the allowed number of times (UE performs RRC connection re-establishment procedure (4B) if the counter value is greater than or equal to TH) [par 97].
Regarding claim 10, Chang teaches the method of claim 1, wherein the wireless device is in communication with at least one of a mobile device (UE), a network (source/target base station), and/or autonomous vehicles other than the wireless device [Fig 1].
Claims 11 and 16 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Regarding claim 19, Chang teaches the method of claim 1, wherein the timer comprises a T304 timer [par 52, 73, 95].
Claims 20 and 21 recite similar subject matter as claim 19 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2022/0322173) in view of Chen et al. (US 2020/0351694 which claims benefit of provisional application No. 62/842,211 which discloses relied upon citations).
Regarding claim 5, Chang does not explicitly teach releasing the conditional mobility command after the connection re-establishment procedure is initiated.  In an analogous prior art reference, Chen teaches releasing a conditional mobility command (stored CHO commands) after the connection re-establishment procedure is initiated (UE may release all the stored CHO commands if a reestablishment procedure is triggered) [par 130].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to allow releasing the conditional mobility command after the connection re-establishment procedure is initiated, as taught by Chen, when a CHO command is not successfully executed and no longer needed.
Regarding claim 13, the combination of Chang and Chen teaches the wireless device of claim 11, performing a connection re-establishment procedure based on a current number of conditional mobility trials 
releasing the conditional mobility command after the connection re-establishment procedure is initiated [Chen; par 130].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 10-11, 13, 16, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647